DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant claims "a switch circuit" that "includes a plurality of switches."  Support for the switch circuit including a plurality of switches can be found in Specification ¶ 0030 and figure 1.  The applicant also claims "an additional switch."  The only support in the specification for an additional switch is in Specification ¶ 0052, where applicant states "an additional switch (SW1 or SW2)."
The final clause of claim 1 requires "either the impedance to be measured or the calibration impedance is connected between the negative input and the output of the second amplifier by controlling the plurality of switches, or the calibration impedance is connected with an additional switch."
But it is clear from figure 1 that SW1 and SW2 are part of the plurality of switches as opposed to "an additional switch."  This situation is not an example of the applicant merely claiming broadly, but rather an instance where the specification does not support the plain language of the claim "an additional switch" that is additional to the plurality of switches.  As a result, the metes and bounds of the claim cannot be determined.
	Because no prior art rejections are made of record at this time, the examiner initiated an interview with the applicant's representative in accordance with MPEP § 2173.02(III)(D) to propose the cancelation of the last ten words of claim 1 to alleviate the need for the above rejection, but the applicant declined the amendment.  The examiner thanks the applicant's representative for the courtesy of the interview.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent No. 10,514,446 to Wang et al. discloses a system and methods for controlling a micro-mirror array.
United States Patent App. Pub. No. 2018/0180652 to Sestok et al. discloses square-wave-based impedance analysis.
United States Patent App. Pub. No. 2017/0254844 to Sestok et al. discloses an impedance analyzer using square wave stimuli.
United States Patent No. 9,575,105 to Witt et al. discloses systems and methods for low power time-domain measurement of complex impedance.
United States Patent No. 7,391,257 to Denison et al. discloses a chopper-stabilized instrumentation amplifier for impedance measurement.
United States Patent No. 7,030,627 to Ashley discloses wideband complex radio frequency impedance measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
9/29/22